United States Department of Labor
Employees Compensation Appeals Board
__________________________________________
M.R., Appellant
and
TENNESSE VALLEY AUTHORITY,
MUSCLE, SHOALS NUCLEAR PLANT,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1055
Issued: September 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 1, 2006 which denied her hearing loss
claim.1 Pursuant to 20 C.F.R. §§ 501(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant’s claim for an occupational hearing loss was timely filed.
FACTUAL HISTORY
On February 28, 2006 appellant, then a 76-year-old retired clerk typist and accounting
officer, filed an occupational disease claim alleging that on February 28, 2006 she first realized
1

Appellant also attempted to appeal a February 9, 2007 letter from the Office; however, this letter was not a final
decision and cannot be appealed. 20 C.F.R. § 501.2(c).

that she had a hearing loss which was due to exposure to noise in the performance of duty. The
record indicates that she retired on August 26, 1988.
Appellant submitted numerous audiograms taken during her employment dated
January 25, 1963 to April 18, 1988. A February 28, 2006 audiogram was also submitted. The
April 18, 1988 audiogram at frequency levels of 500, 1,000, 2,000 and 3,000 hertz revealed
decibel losses of 10, 20, 20 and 20 for the right ear and 5, 15, 10 and 15 for the left ear.
In a July 25, 2006 letter, the Office requested additional information from appellant.
Appellant responded in an August 10, 2006 letter providing a detailed history of work conditions
which she alleged contributed to her hearing loss. She also stated that her first encounter with
hearing loss was in 1950 and that she started experiencing ringing in her ears between 1979
and 1988.
In an October 20, 2006 letter, the Office informed appellant that a second opinion
evaluation had been scheduled. It provided the second opinion physician with a statement of
accepted facts which revealed that appellant received annual audiograms from her employer, that
she worked in a building next to the railroad tracks and in an office next to a chemical plant. A
second opinion otologic evaluation with audiometric testing was performed on November 16,
2006 by a Dr. Sage Copeland. Testing for at the frequency levels of 500, 1,000, 2,000 and 3,000
hertz revealed decibel losses of 55, 60, 65 and 70, for the left ear decibels respectively and 50,
60, 70 and 70, for the right ear. In a November 29, 2006 report, the district medical adviser
reviewed the audiogram and opined that the November 16, 2000 audiogram did not establish
work-related hearing loss.
By decision dated December 1, 2006, the Office denied appellant’s claim on the grounds
that it was not timely filed. It indicated that appellant retired effective August 26, 1988 and that
her last exposure to presumably hazardous noise occurred in 1988. The Office advised appellant
that an original claim for compensation must be filed within 3 years of the date of injury or date
of awareness of a relationship between the condition and employment, unless the immediate
supervisor had actual knowledge of the injury within 30 days. The Office found that the
evidence of record failed to support that appellant’s claim was filed in a timely manner or that
her supervisor had actual knowledge of the injury within 30 days.2
LEGAL PRECEDENT
In cases of injury on or after September 7, 1974, section 8122(a) of the Federal
Employees’ Compensation Act states that “an original claim for compensation for disability or
death must be filed within three years after the injury or death.”3 Section 8122(b) of the Act
provides that, in latent disability cases, the time limitation does not begin to run until the
claimant is aware or by the exercise of reasonable diligence should have been aware, of the
2

Appellant requested reconsideration before the Office on December 22, 2006. The Office issued a final decision
regarding this request for reconsideration while appellant’s appeal was pending before the Board. Therefore, the
Office’s March 8, 2007 decision regarding this request for reconsideration is null and void.
3

5 U.S.C. § 8122(b).

2

causal relationship between the employment and the compensable disability.4 The Board has
held that, if an employee continues to be exposed to injurious working conditions after such
awareness, the time limitation begins to run on the last date of exposure.5
ANALYSIS
Although appellant was last exposed to hazardous noise and thus, sustained injury no
later than August 26, 1988, she indicated on her claim form that she first became aware that her
hearing loss was caused by her employment on February 28, 2006. Her awareness of her hearing
loss and the causal relationship to her former employment at this time was based upon the
audiometric and otologic evaluation conducted on that day. Latent discovery of hearing loss
would extend the time limitations period if appellant did not or should not have known that she
had sustained a hearing loss in the performance of duty at an earlier time.
In the present case, however, annual audiograms were provided by the employing
establishment during appellant’s employment which indicated a loss in hearing over the years,
although not a ratable amount. Appellant noted in her response letter that she was aware of a
hearing loss as early as 1950. The evidence indicates that she should have known of her hearing
loss and causal relationship to her employment before she stopped work. Therefore, the time
limitations began to run on August 26, 1988, appellant’s last day of work and exposure to the
implicated employment factors. Since appellant did not file a claim until February 28, 2006 her
claim was filed outside the three-year limitation period.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act, if
her immediate supervisor had actual knowledge of the injury within 30 days of her last exposure
to noise on August 26, 1988.6 The knowledge must be such as to put the immediate superior
reasonably on notice of an on-the-job injury or death.7 Additionally, the claim would be deemed
timely if written notice of injury or death was provided within 30 days pursuant to 5 U.S.C.
§ 8119.8 In the instant case, there is no indication that appellant provided written notice of injury
prior to February 28, 2006, the date she filed her claim or that her immediate supervisor had
actual knowledge of a work-related hearing loss.
CONCLUSION
The Board finds that appellant has not established that she submitted a timely
occupational disease claim.

4

Garyleane A. Williams, 44 ECAB 441 (1993).

5

Larry E. Young, 52 ECAB 264 (2001). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter
2.801.3 (March 1993).
6

Id.

7

Kathryn A. Bernal, 38 ECAB 470 (1987).

8

5 U.S.C. §§ 8122(a)(1), 8122(a)(2).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2006 is affirmed.
Issued: September 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

